DEC-18-2019 WED 04:18 PM FAX NO, P, 01/01

Morgan Lewis

Michael F. Fleming
Assoclate

+1,212,309.6207

michael. fleming@morganiewis.com

   

 

December 18, 2019 Nelson S. Roman, U.S.D.J. |

 

Dated: Dec. (F tol}
Via ECF and Fax White Plains, New Yotk 106014.

The Honorable Nelson S, Roman
United States District Court

For the Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Fax: (914) 390-4179

Re: Dicarlo v. Rite Ald of New York, Inc., No. L:19-cv-6565
Request to ite Aid’s Time to Respo Cc int

Dear Judge Roman:

We represent defendant Rite Aid of New York, Inc, (‘Rite Ald”) in the above-referenced action.

Pursuant to Rules I(A) and 1(E) of Your Honar’s Individual Practices, we write with the consent of
counsel for plaintiff David Dicarlo (“Plaintiff”), respectfully to request that the Court extend Rite

Aid's time to respond to the Complaint from December 18, 2019 to January 17, 2020. This is Rite
Aid’s third request for an extension of time. The Court granted each of Rite Aid’s prior requests.

In support of this request, counsel for Rite Aid states that the parties are engaged in discussions
about a possible early resolution of this action. If granted, this extension will permit the parties to
focus on those efforts, rather than on pleadings and IItigation. As noted above, Plalntiff’s counsel
consents to this request. If granted, this extension will not affect any other date scheduled In this
action.

We thank the Court in advance for Its consideration of this request.

Respectfully submitted,
19 Michael F. Fleming
Michael F. Fleming

Attorney for Rite Aid

cc: All Counsel of Record (via ECF)

Morgan, Lewls & Bockius Lip

101 Park Avanue
New York, NY 10178-0060 @ +1,212.309,6000
United States @ +1.212.309.6001

 

 
FAX TRANSMISSION

SILVERMAN & ASSOCIATES
445 Hamilton Avenue, Suite 1102

White Plains, NY 10601
(914) 574-4510
Fax: (914) 574-4515

To: Hon. Nelson Roman . Date: December 18, 2019

Fax #: (914) 390-4179 Pages: 5, including cover sheet.
From: Lewis R. Silverman, Esq.

Subject: Barrer-Cohen vy. Greenburgh CSD, et al

COMMENTS:

Please see attached.

This message ts intended only for the use of the individual or entity to which it is addressed and may contain
information that is privileged, confidential and exempt from disclosure under applicable law. _If the reader of this
message is not the intended recipient or the employee or agent responsible for delivering the message to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please notify us immediately by telephone, and return
the original message to us via postal service. Thankyou.

 
